Citation Nr: 0704330	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-42 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic non union, left navicular fracture (minor, left 
wrist).  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the 20 percent 
rating for a service-connected left wrist disability and 
denied the claim of service connection for a low back 
disability, characterized as degenerative changes in the 
lumbar spine.  The veteran's file has since been transferred 
to the jurisdiction of the VARO located in Roanoke, VA.

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In an April 2005 statement, it appears that the veteran 
raised a claim of service connection for depression secondary 
to his service-connected left wrist disability and his 
pending claim for service connection for a low back disorder.  
The Board notes that this claim has not been adjudicated and 
is referred for actions deemed appropriate.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In this case, the veteran seeks an increased rating for a 
service-connected left wrist disability, evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5215-5307, effective from February 1, 1992.  

He testified that his service-connected left wrist disability 
had worsened in severity since his last VA examination, which 
was conducted in December 2003.  He reported being unable to 
extend the fingers in his left hand or dorsiflex the left 
hand, which is his minor hand.  The Board notes that although 
he was not provided the veteran's claims file for review, the 
examiner opined that there was no change in the veteran's 
left wrist symptomatology.  

During his hearing, the veteran related that he had been seen 
in November 2003 by Dr. Holt for evaluation of his left 
wrist, and that X-ray films were taken of the wrist.  Those 
records should be obtained and associated with the claims 
folder. 

Moreover, the Board finds that additional development is 
warranted with respect to the issue of service connection for 
a low back disorder, characterized as degenerative changes of 
the lumbar spine.  In this matter, the veteran has never been 
afforded a VA examination with respect to the question of the 
etiology of his low back disorder.  The Board notes that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, the 
veteran should be scheduled for an examination.

The service medical evidence shows a notation of the 
veteran's bilateral hip swinging gait on orthopedic 
evaluation at enlistment in November 1971.  It was indicated 
that this hip condition "historically and clinically 
appeared to be a compensated upper motor neuron lesion of a 
congenital origin."  The enlistment orthopedic examiner 
found the veteran to be medically fit for active duty.  
Documented in subsequent reports of medical examination was a 
"congenital hip malformation resulting in a left leg limp."  

The veteran has asserted that this congenital defect was 
aggravated over time and caused him to develop a chronic low 
back disability, which has required four surgeries with 
limited success.  In this regard, he has provided evidence 
from private healthcare providers to the effect that he has 
an underlying diplegic pattern of cerebral palsy, which has 
produced a lifelong gait abnormality, predisposing his lumbar 
spine to accelerated wear.  In a letter dated in March 2003, 
the veteran's private orthopedist opined that his active duty 
service exacerbated that condition, causing him pain which 
impaired his employability. 

The Board notes that the December 2003 VA examination report 
contains no etiology opinion with regard to the veteran's low 
back claim.  As such, the Board finds that an opinion that 
addresses whether the veteran's low back disorder is related 
to service, or, whether the congenital disorder, noted in 
service, underwent an increase in severity beyond the natural 
course of the disorder during service is warranted. 

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  38 C.F.R. § 3.303(c). Nevertheless, 
if a congenital or developmental defect undergoes an increase 
in severity, beyond the natural course of the disorder, 
during a period of active duty service then VA compensation 
benefits may be warranted.  See generally, 38 C.F.R. § 
3.306(a).  However, the usual effects of medical and surgical 
treatment in service...will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Also, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  This law redefines the obligations of VA to the 
appellant with respect to claims for VA benefits and applies 
to this remand.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims of service connection 
and increased rating, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the issue on appeal.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Finally, the Board finds that there is potentially relevant, 
outstanding medical evidence that has not yet been obtained 
with the veteran's claims file.  Specifically, there is 
evidence that the veteran has been receiving Social Security 
Administration (SSA) disability benefits since March 2004, 
but it does not specify the nature of the disability.  The 
records associated with the veteran's SSA disability award, 
if available, should be obtained to assist in substantiating 
his present claim.  While the case is in remand status, the 
RO should request the veteran to identify any other 
outstanding medical evidence and then attempt to obtain those 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a congenital hip 
malformation and/or degenerative joint 
disease of the lumbar spine since 
service, or for nonunion of the left 
navicular (wrist) since 2002.  After the 
veteran has signed the appropriate 
releases, any records not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be scheduled for 
a VA orthopedic examination for an 
opinion as to the current nature and 
severity of his service-connected left 
wrist disability and an opinion 
regarding the etiology of the 
degenerative joint disease of the 
lumbar spine.  Prior to the 
examination, the claims folder must be 
made available to the orthopedist for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician. All indicated tests 
and studies are to be performed.

Regarding the left wrist:  The physician 
should describe all symptomatology due to 
the veteran's service-connected left wrist 
including, but not limited to, loss of 
range of motion, instability, neurological 
impairment, muscle impairment, and 
ankylosis.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

Regarding the degenerative joint 
disease of the lumbar spine:  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.  The orthopedist is 
requested to evaluate the service 
medical records carefully.  All 
indicated tests and studies are to be 
performed.  

The physician is requested to clarify 
whether, at the time the veteran 
entered the Coast Guard, he had a 
congenital disease vs. a congenital 
defect of the hips or of the spine (or 
both).  If it is determined that the 
veteran has a congenital disease, the 
physician is then requested to indicate 
whether the congenital disease of the 
hips or of the spine (or both) was 
aggravated beyond the natural progress 
of the disease during service.  If it 
is determined that the veteran has a 
congenital defect, the physician is 
then requested to indicate whether, 
based on the service medical records, 
the congenital defect of the hips or of 
the spine (or both) sustained a 
superimposed disease or injury.  In any 
event, the examiner should indicate 
whether there was an increase in the 
defect/disability during service. 

If the etiology of the claimed disorder is 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


